DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/01/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to the Drawings as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the cancellation of the claim.

5.	The rejection of Claims 1-5, 7-14, and 16-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 2 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint overcome by the Applicant’s amendments.

7.	The rejection of Claim 3 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

10.	The rejection of Claim 13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

Claim 43 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is herein amended due to the Applicant’s amendments.

12.	The rejection of Claim 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

13.	The rejection of Claim 20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

14.	The rejection of Claims 7-12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

15.	The rejection of Claims 7-11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a overcome by the Applicant’s amendments.

16.	The rejection of Claims 1-5, 14, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0322567 A1) as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

17.	The rejection of Claims 2, 3, and 17-20 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0322567 A1) as set forth in the Non-Final Rejection filed 09/07/21 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
18.	In view of the Applicant’s amendments, Claim 15 is has been rejoined.

19.	Claims 1-5 and 7-21 are pending.  No claims have been withdrawn from consideration.

Claim Objections
20.	Claims 1-5 and 7-21 are objected to because of the following informalities:  Claims 1 and 13, which the other claims are dependent upon, recite the following:  
	“an aromatic or hetero-aromatic donor member that Donor D . . .”

“two or four non-conjugated bridge members selected from Bridge B1, Bridge B2, Bridge B3 and Bridge B4 bound aromatic or hetero-aromatic acceptor segment Acceptor A . . .”


“an aromatic or hetero-aromatic donor member 

“two or four non-conjugated bridge members selected from Bridge B1, Bridge B2, Bridge B3 and Bridge B4 bound to aromatic or hetero-aromatic acceptor segment Acceptor A . . .”

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
21.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


22.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “Optoelectronic device of claim 6”; however, notice that Claim 6 has been cancelled.  The Office has interpreted the claim to instead depend on Claim 1 for the purpose of this Examination.
	Corrections are required.

23.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “the emission of light” which lacks antecedent basis.  The Office has interpreted the term to instead be “the emitting light” for the purpose of this Examination.

Allowable Subject Matter
Claims 1-5, 7-11, 13, and 15-21 are currently objected to but would be allowable if amended to overcome the objection as set forth above.
The closest prior art is provided by Li et al. (US 2016/0322567 A1), which discloses compounds with intramolecular charge transfer comprising donors and acceptors (sulfonyl group) wherein there is transition of excitons from the triplet state to the singlet state, and wherein the charge transfer can be controlled via changing the conjugation strength; radiative (emission) decay by fluorescence subsequently occurs ([0004]-[0006], [0039]).  Li et al. discloses an organic electroluminescent (EL) device (OLED) (optoelectronic device) comprising a pair of electrodes, interposed therein the following layers:  hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, and electron-transporting layer; its inventive compounds comprise the light-emitting layer as dopant material ([0036]).  Li et al. discloses that the effective conjugated strength of its inventive compounds can be modulated by use of the barrier effect (to reduce singlet-triplet gap) to “improve performance” ([0039]); its inventive compounds are of the following forms:

    PNG
    media_image1.png
    210
    384
    media_image1.png
    Greyscale

([0009]) where Ar = variety of aromatic and heterocyclic rings ([0011]).  However, it is the position of the Office that neither Li et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the organic molecule as recited in the claims.

Response to Arguments
25.	Applicant’s arguments on pages 25-27 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786